DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This final office action is in response to Applicant’s amendment received by the Office on 26 January 2022. Claims 1-16 have been presented in the application, of which, claim 2 is cancelled, claims 1, 13 and 15 are currently amended, claims 3-7 and 9-12 were previously presented, claims 8 and 14 are original, and claim 16 is new. Accordingly, pending claims 1 and 3-16 are addressed herein.
Response to Arguments
On pages 8 and 10 of the amendment, Applicant argues that claim 1 is allowable because the subject matter of allowed claim 2 has been incorporated into claim 1. The examiner disagrees. Cancelled claim 2 included limitations that clearly required a the robotic system to include a vibration sensor, a strain gauge and a temperature sensor. As amended, claim 1 does not clearly require all of the sensors recited by former claim 2. 
On pages 8-10, Applicant argues that claims 13, 15 and 16 are allowable. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 3-12, the phrase “the one or more sensors comprise at least one of each of the following sensors” renders the claims indefinite. The claims are indefinite because it is unclear whether the claims require one of a vibration sensor, a strain gauge and a temperature sensor, or whether the claims are intended to require a vibration sensor and a strain gauge and a temperature sensor. Accordingly, the claims are indefinite because the metes and bounds of the claims are unclear. 
	Regarding claims 13-14, the phrase “the one or more sensors comprise at least one of each of the following sensors” renders the claims indefinite. The claims are indefinite because it is unclear whether the claims require one of a vibration sensor, a strain gauge and a temperature sensor, or whether the claims are intended to require a vibration sensor and a strain gauge and a temperature sensor. Accordingly, the claims are indefinite because the metes and bounds of the claims are unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1, 3-4, 6-9, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tebeek et al. (US 2016/0076263 A1).
Regarding claims 1 and 13, Tebeek et al. disclose robotic system comprising: a multi-axis robot arm (Figs. 1-2, element 5.2), the robot arm comprising a plurality of arm portions (Figs. 1-2 and 6, element 5.3) rotatably connected together, the robot arm configured to be rotated about a plurality of rotary axes (Fig. 2; paragraph 0050-0054); one or more sensors (Fig. 6, element 4.1, 4.2, 4.3) located on the robot arm (paragraph 0057); a damping system (Figs. 1-2 and 4-6, element 5.6) configured to apply a resistive force to the robot arm, thereby to resist movement of the robot arm (paragraph 0051, 0062, 0070-0071); and a controller (Fig. 3, element ECU) coupled to the one or more sensors and the damping system (paragraph 0055, 0057-0060, 0062), the controller being configured to: receive sensor measurements from the one or more sensors (paragraph 0057); and control, based on the received sensor measurements, the damping system thereby to control the resistive force applied by the damping system to the robot arm (paragraph 0058-0059, 0062-0064), wherein the one or more sensors comprise at least one of each of the following sensors a vibration sensor (inertial sensors, IMU) located on the robot arm at or proximate to a rotary axis of the robot arm (paragraph 0031, 0065, 0069-0070, 0072); a strain gauge located on an arm portion remote from the rotary axes (paragraph 0033, 0062, 0070, 0072); and a temperature sensor located on the robot arm at or proximate to a motor of the robot arm, the motor being configured to move the robot arm.
Regarding claim 3, Tebeek et al. disclose the robotic system of claim 1, wherein the one or more sensors comprise a plurality of vibration sensors and, for each rotary axis of the robot arm, one or more of the vibration sensors are located on the robot arm at or proximate to that rotary axis (paragraph 0031, 0065).
Regarding claim 4, Tebeek et al. disclose the robotic system of claim 1, wherein the one or more sensors comprise a plurality of strain gauges and, for each arm portion, one or more of the strain gauges 
Regarding claim 6, Tebeek et al. disclose the robotic system of claim 1, wherein the damping system comprises a hydraulic damper or gas spring (paragraph 0051).
Regarding claim 7, Tebeek et al. disclose the robotic system of claim 1, further comprising a pump for pumping a fluid to the damping system, wherein the controller is configured to control, based on the received sensor measurements, the pump to pump the fluid to the damping system thereby to vary the resistive force applied by the damping system to the robot arm (paragraph 0059).
Regarding claim 8, Tebeek et al. disclose the robotic system of claim 7, wherein the one or more sensors further comprises one or more sensors selected from the group consisting of: a first pressure sensor (Fig. 3, element 2.3, 2.7 and/or 2.8) configured to measure a pressure of the fluid in a chamber of the damping system; a second pressure sensor configured to measure a pressure of the fluid in a fluid line of the damping system; and a flow rate sensor configured to measure a flow rate of the fluid in a fluid line of the damping system (paragraph 0056).
Regarding claim 9, Tebeek et al. disclose the robotic system of claim 1, wherein the robotic system comprises one or more motors operable to move the robot arm and the controller is configured to control, based on the received sensor measurements, operation of the one or more motors (paragraph 0051).
Regarding claim 16, Tebeek et al. disclose robotic system comprising: a multi-axis robot arm (Figs. 1-2, element 5.2), the robot arm comprising a plurality of arm portions (Figs. 1-2 and 6, element 5.3) rotatably connected together, the robot arm configured to be rotated about a plurality of rotary axes (Fig. 2; paragraph 0050-0054); a plurality of motors operable to move the robot arm (paragraph 0051); one or more sensors (Fig. 6, element 4.1, 4.2, 4.3) located on the robot arm (paragraph 0057); a damping system (Figs. 1-2 and 4-6, element 5.6) configured to apply a resistive force to the robot arm, .
Claim(s) 1 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kai et al. (US 2019/0143511 A1).
Regarding claims 1 and 13, KaI et al. disclose a method of machining a workpiece to produce an aerospace component, the method comprising: controlling a multi-axis robot arm (Figs. 1-2, 4-6, element 110) to move an end effector (Fig. 1-2, 4-6, element 111, 120) of the robot into contact with the workpiece (Fig. 1-6, element 10) and to machine (cutting, drilling, milling, boring) the workpiece, the robot arm comprising a plurality of arm portions rotatably connected together (Figs. 1-2, 4-6, see segments between joints), the robot arm configured to be rotated about a plurality of rotary axes (Figs. 1-2, 4-6, see joints; paragraph 0020-0022); during the machining of the workpiece, 
Regarding claim 10, Kai et al. disclose the robotic system of claim 1, further comprising an end effector (Fig. 1, element 120) connected to the robot arm, the end effector comprising a cutting tool (paragraph 0020-0021).
Regarding claim 11, Kai et al. disclose the robotic system of claim 10, wherein the controller is configured to control the damping system to actively damp vibration of the end effector (paragraph 0038).
Regarding claim 12, Kai et al. disclose the robotic system of claim 1, wherein the one or more sensors further comprise one or more sensors (Fig. 5A, element 131) for measuring amp draw (current) of a motor of the robot arm (Fig. 5A, element 123), the motor being configured to move the robot arm (paragraph 0032 and 0036-0037).
Regarding claim 14, Kai et al. disclose the method of claim 13, wherein the controlling comprises: determining, by the controller, based on the sensor measurements, a resistive force to be applied to the robot arm by the damping system; and controlling, by the controller, the damping system to apply the determined resistive force to the robot arm (paragraph 0037-0040).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2019/0143511 A1) and Nakata et al. (US 2018/0164170 A1).
Regarding claim 15, KaI et al. disclose a method of machining a workpiece to produce an aerospace component, the method comprising: controlling a multi-axis robot arm (Figs. 1-2, 4-6, element 110) to move an end effector (Fig. 1-2, 4-6, element 111, 120) of the robot into contact with the workpiece (Fig. 1-6, element 10) and to machine (cutting, drilling, milling, boring) the workpiece, the robot arm comprising a plurality of arm portions rotatably connected together (Figs. 1-2, 4-6, see segments between joints) and a plurality of motors operable to move the robot arm, the robot arm configured to be rotated about a plurality of rotary axes (Figs. 1-2, 4-6, see joints; paragraph 0020-0022); during the machining of the workpiece, measuring, by one or more sensors (Fig. 1, element 128, 129, 131), one or more parameters of the robot arm (paragraph 0023, 0026, 0031-0032); and controlling, by a controller (Figs. 1-6, element 130, 140), using sensor measurements of the one or more sensors, a damping system (Figs. 5-6, element 133, 134, 135) coupled to the robot arm, thereby to control a resistive force (Figs. 5-6, element F2) applied to the robot arm by the damping system so as to actively 
Kai et al. are silent regarding a plurality of motors operable to move the robot arm.
Nakata et al. teach a robot (Figs. 1, 3, 5, 8, elements 61 and/or 161) having a plurality of joint motors (Figs. 1, 3, 5, 8, element 66 and/or 661, 662, 666) operable to move a robot arm (Figs. 6-8, element 67; paragraph 0004-0005, 0055, 0058).
It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known joint motor technique taught by Nakata et al. to the prior art system taught by Kai et al. Application of the well-known joint motor technique taught by Nakata et al. to the prior art system taught by Kai et al. would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: the robot having plurality of motors operable to move the robot arm.
Regarding claim 16, Kai et al. teach a robotic system comprising:
a multi-axis robot arm (Figs. 1-2, 4-6, element 110), the robot arm comprising a plurality of arm portions rotatably connected together (Figs. 1-2, 4-6, see segments between joints), the robot arm configured to be rotated about a plurality of rotary axes (Figs. 1-2, 4-6, see joints; paragraph 0020-0022); 
Kai et al. are silent regarding a plurality of motors operable to move the robot arm.
Nakata et al. teach a robot (Figs. 1, 3, 5, 8, elements 61 and/or 161) having a plurality of joint motors (Figs. 1, 3, 5, 8, element 66 and/or 661, 662, 666) operable to move a robot arm (Figs. 6-8, element 67; paragraph 0004-0005, 0055, 0058).
It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known joint motor technique taught by Nakata et al. to the prior art system taught by Kai et al. Application of the well-known joint motor technique taught by Nakata et al. to the prior art system taught by Kai et al. would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such .
Allowable Subject Matter
Claim 5 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Dale Moyer/Primary Examiner, Art Unit 3664